Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sarah Knight on June 17, 2021.

The application has been amended as follows: 

The attached claims (annotated as “EXAMINER’S AMENDMENT” on the top of the first page) are hereby entered. 

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant. In FIG. 5A and FIG. 5B, the text “Bits 64:32” should be changed to “Bits 63:32”.   In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record (see the prior art cited as pertinent in the office action dated February 5, 2021) fails to disclose or render obvious the limitation “comparing each of the sequence numbers read and extracted from respective single-copy-atomic locations to verify that the data is consistent, wherein the data is considered consistent by being from a same series of single-copy-atomic writes and having a same sequence number, indicating a proper order between consecutive original parameter sets; and reconstructing the portions of the deconstructed parameter set into the original parameter set” in the context of and in combination with the remaining limitations of claim 1. Similarly, the prior art of record fails to disclose or render obvious the limitation “verifying that each of the sequence numbers from respective single-copy-atomic locations indicates the data is consistent, wherein the data is considered consistent by being from a same series of single-copy-atomic writes and having a same sequence number, indicating a proper order between consecutive original parameter sets; and reconstructing the portions of the deconstructed parameter set into the original parameter set of data” in the context of and in combination with the remaining limitations of claim 14. As all previously presented objections and rejections have been overcome by the response received June 7, 2021, in conjunction with the attached Examiner’s Amendment, and as all potential objections and rejections have been precluded by the aforementioned Examiner’s Amendment (or will be precluded via the drawing changes agreed upon by Applicant), the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEITH E VICARY/Primary Examiner, Art Unit 2182